COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-11-00033-CR


Lawrence Donovan                           §   From the 371st District Court

                                           §   of Tarrant County (0930630D)

                                           §   March 13, 2014

                                           §   Opinion by Justice Gabriel
v.
                                           §   Dissent by Judge Dauphinot

                                           §   Concurrence and Dissent by Judge
                                               Walker

                                           §   (en banc)

The State of Texas                         §   (p)


             JUDGMENT ON EN BANC RECONSIDERATION

      We withdraw our July 26, 2012 opinion and judgment and substitute the

following.

      This court has again considered the record on appeal in this case and

holds that there was no error in the trial court’s judgment. It is ordered that the

judgment of the trial court is affirmed.
SECOND DISTRICT COURT OF APPEALS


By __/s/ Lee Gabriel___________________
   Justice Lee Gabriel